Citation Nr: 9909087	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.

2.  Entitlement to service connection for arthritis of the 
neck, shoulders, and arms, as residuals of shrapnel wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, granted 
service connection for PTSD and assigned a 30 percent 
disability rating.  Although the veteran's claim was 
initially adjudicated by the RO in St. Paul, he lives within 
the jurisdiction of the RO in Montgomery, Alabama.

Entitlement to a disability rating in excess of 30 percent 
for PTSD was the only issue certified to the Board on appeal.  
For the reasons discussed below, the Board finds that the 
veteran has filed a notice of disagreement with the denial of 
service connection for arthritis of the shoulders, neck, and 
arms in the August 1996 rating decision, thereby initiating 
an appeal.  Therefore, the issues on appeal have been 
recharacterized as shown above.

In July 1996, the veteran filed a claim for service 
connection for neuropathy due to Agent Orange exposure.  The 
RO sent him a letter in August 1996 informing him that a 
decision on this claim would be deferred pending new 
regulations.  The RO then sent a letter to the veteran in 
July 1997 requesting that he submit evidence in connection 
with this claim.  In September 1996, the veteran filed a 
claim for degenerative joint disease of the mandible.  
Neither of these issues has been adjudicated by the RO, and 
neither issue is inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action.



REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

PTSD

A.  Due process

First, during the pendency of this appeal, the criteria for 
evaluating psychiatric disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended 
effective November 7, 1996.  See 61 Fed. Reg. 46728 
(September 5, 1996).  When a law or regulation changes after 
a claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO received the veteran's claim in April 1996, and the 
August 1996 rating decision adjudicated the appropriate 
disability rating for his PTSD under the old rating criteria.  
However, the Statement of the Case (SOC) in February 1997 
only included the new rating criteria for psychiatric 
disorders and adjudicated the appropriate disability rating 
for his PTSD under these new criteria.  The veteran is 
entitled to application of the old rating criteria for 
psychiatric disorders since he filed his claim prior to the 
date as of which the regulations were amended.  See Karnas.  
The veteran has not received notice of the old regulations, 
and the RO has not determined which version of the rating 
criteria, if either, is more favorable to the veteran's 
claim.  Accordingly, after completion of the requested 
evidentiary development, the RO should determine which 
version of the rating criteria, if either, is more favorable 
to the claim for a rating in excess of 30 percent from 
November 1996 and rate the veteran's service-connected PTSD 
under the more favorable version.  If neither is more 
favorable, use the new criteria.  The veteran should then be 
informed of the old criteria in a Supplemental Statement of 
the Case (SSOC).

Second, the veteran has disagreed with the original 
disability rating assigned for his PTSD.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) recently held that 
there is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
January 20, 1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

The RO should issue a SSOC to the veteran that correctly 
identifies the issues on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the August 1996 rating decision that was considered 
in assigning the original disability rating for the veteran's 
PTSD, then consider all the evidence of record to determine 
whether the facts showed that the veteran was entitled to a 
higher disability rating for this condition at any period of 
time since his original claim.  

B.  Evidentiary development

First, it is clear from the claims file that very few of the 
veteran's VA treatment records have been obtained.  The 
veteran has referenced hospitalization in 1996 and possibly 
in 1997 in the PTSD program at the VA Medical Center (VAMC) 
in Tuskegee, Alabama.  See Vocational Counseling Record dated 
in August 1996.  He has also indicated that he received group 
therapy twice a week at the VAMC in Pensacola, Florida, in 
1996 and 1997.  Id.  He has also indicated that he has 
received treatment at the VAMC in Montgomery.  See Statements 
in Support of Claim dated in April and December 1996. 

In May 1996, the Montgomery VAMC indicated there were no 
outpatient treatment records for the veteran since 1993.  In 
December 1996, the Tuskegee VAMC indicated that the veteran's 
records had been transferred to the VAMC in Biloxi, 
Mississippi.  The Biloxi VAMC indicated in January 1997 that 
the veteran's records had been transferred to Pensacola.  In 
March 1997, the VAMC in Pensacola indicated that his records 
had been transferred to Biloxi.  Despite a request to Biloxi 
for all treatment records from January 1996, the only records 
received were dated from March to June 1998.  However, for 
records to be transferred from one facility to another in 
1996 and 1997, there were clearly treatment records in 
existence prior to 1998.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
must obtain all of the veteran's treatment records from 1996 
to the present and should contact the VAMCs in Montgomery, 
Biloxi, Tuskegee, and Pensacola to be sure that all records 
have been obtained.  The RO must also obtain any records from 
Tuskegee for hospitalization in the PTSD program in 1996 and 
possibly 1997. 

Second, an additional psychiatric examination is necessary.  
It is unclear whether any of the veteran's social and 
occupational impairment is attributable to nonservice-
connected disorders.  In addition to his service-connected 
PTSD, the medical evidence shows that the veteran has a 
substance abuse disorder (cannabis and alcohol), and the 
evidence suggests that this may be part of the reason that he 
is unemployed.  This nonservice-connected condition may be 
contributing to the social and industrial impairment that the 
veteran is experiencing.  It is essential that an attempt be 
made to separate the effects of the veteran's service-
connected PTSD from his substance abuse disorder so that the 
appropriate disability rating may be assigned.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
veteran is fulfilled, another examination is required.  See 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

Service connection for arthritis of the shoulders, neck, and 
arms

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The August 1996 rating decision also denied service 
connection for arthritis of the shoulders, neck, and arms.  
The veteran's December 1996 notice of disagreement only 
indicated disagreement with the disability rating assigned to 
his PTSD.  However, in March 1997, he submitted a statement 
indicating that he disagreed with the denial of service 
connection for arthritis.  This document, filed at the RO, 
would be timely as a notice of disagreement with the August 
1996 rating decision.

It is proper to remand this claim because the veteran has not 
been provided a SOC on this issue.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).  However, this issue will be returned to the Board 
after issuance of the SOC only if it is perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.  

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records, to include all mental health 
clinic notes and progress notes, group 
therapy notes, intake assessments, 
psychological tests, and discharge 
summaries, from the VA Medical Centers in 
Montgomery, Tuskegee, Biloxi, and 
Pensacola from 1996 to the present.

2.  After obtaining the veteran's 
complete VA treatment and hospitalization 
records, schedule the veteran for a 
comprehensive VA psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores (i.e., GAF score of 
60-70 upon VA examination in June 1996 
and GAF score of 40 during VA 
hospitalization in April 1996). 

After review of the claims file, 
including the VA examination report from 
1996, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions (i.e., polysubstance 
abuse disorder).  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiner should so indicate.  The 
examination report must include the 
medical rationale for all opinions 
expressed.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for a disability rating 
in excess of 30 percent for PTSD, with 
consideration of any additional evidence 
developed upon remand.  Review the 
evidence of record at the time of the 
August 1996 rating decision that was 
considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  

In readjudicating this claim, the RO 
should (1) consider whether the veteran 
was entitled to a disability rating in 
excess of 30 percent prior to November 7, 
1996, according to the rating criteria in 
effect prior to November 1996; and (2) 
consider whether either the new or the 
old version of the rating criteria for 
psychiatric disorders is more favorable 
to the veteran's claim for a disability 
rating in excess of 30 percent from 
November 7, 1996.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from November 7, 1996.  

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which (1) correctly 
identifies the issue as on appeal from 
the initial grant of service connection, 
and (2) includes the rating criteria in 
effect for psychiatric disorders prior to 
November 1996.  Allow an appropriate 
period of time for response.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for arthritis of the 
shoulders, neck, and arms, as residuals 
of shrapnel wounds.  Notify the veteran 
that, if this issue is not resolved to 
his satisfaction, he must file a timely 
and adequate substantive appeal, and 
notify him of the time limit within which 
he must do so, in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 10 -


